Citation Nr: 0939217	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1960 to September 1964, and from January 1975 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

Procedural history

Service connection for a lumbosacral strain was originally 
denied by the RO in an April 1995 rating decision.  The RO 
continued this denial in a subsequent August 1998 rating 
decision.  The Veteran did not appeal these decisions.

In September 2004, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a 
lumbosacral strain.  The claim was reopened and denied in the 
RO's above-referenced September 2005 rating decision.  The 
Veteran disagreed with this decision and perfected an appeal 
as to that issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Atlanta 
RO in August 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Issues not on appeal

In the above-referenced September 2005 rating decision, the 
RO also granted the Veteran's claim of entitlement to service 
connection for tinnitus, assigning a 10 percent disability 
rating, and increased the Veteran's disability rating for 
service-connected diabetes mellitus from 10 to 20 percent.  
Additionally, the RO denied the Veteran's increased rating 
claims for service-connected hypertension and a left eye 
disability, and service connection claims for bilateral 
hearing loss, residuals of skin cancer, a left hand injury, 
left hand scars, and cystitis.  The Veteran disagreed with 
each of these assigned ratings and denials, and initiated an 
appeal as to these nine issues.  However, the Veteran 
subsequently withdrew these issues from appellate status when 
he submitted his December 2006 VA Form 9.  See the Veteran's 
December 15, 2006 VA Form 9 [indicating the Veteran's desire 
"to drop all the other (nine) issues"].  Accordingly, these 
issues are withdrawn, and will be discussed no further.

Additionally, in May 2007, the RO denied the Veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for sinusitis.  To the Board's 
knowledge, the Veteran has not disagreed with this decision.  
Accordingly, it is not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Therefore, the only issue currently on appeal is the 
Veteran's above-referenced low back disability claim.    


FINDINGS OF FACT

1.  In April 1995 an August 1998, the RO denied the Veteran's 
claim of entitlement to service connection for a low back 
disability.  The Veteran did not appeal these decisions.

2.  The evidence associated with the claims folder subsequent 
to the August 1998 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a low back disability.




CONCLUSIONS OF LAW

1.  The April 1995 and August 1998 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Since the August 1998 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a low back 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
low back disability.  Implicit in his claim is the contention 
that new and material evidence which is sufficient to reopen 
the previously denied claim has been received.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
However, once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.                See 38 
U.S.C.A. § 5103A (West 2002).  

Therefore, the VCAA duty to notify applies to the issues on 
appeal.  However, the standard of review and duty to assist 
do not apply to the claim unless it is reopened.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in a letter from the RO dated January 24, 
2005 which informed the Veteran that the evidence must 
demonstrate "a relationship between your disability and an 
injury, disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the January 2005 VCAA letter stated, 
"[y]ou were previously denied service connection for 
residual injury to the back.  You were notified of the 
decision on 06-26-1995."  The January 2005 letter notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The letter 
specifically noted "[t]o qualify as new, the evidence must 
be in existence and be submitted to VA for the first time."  
The letter also stated, "[i]n order to be considered 
material, the additional existing evidence must pertain to 
the reason your claim was previously denied."  Further, the 
letter advised the Veteran of the reasons why the RO 
originally denied his service connection claim; namely, 
because there was no evidence demonstrating a current 
disability or a causal relationship between an in-service 
injury and a current disability.  

Accordingly, the notice requirements as specified by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) have been fulfilled.  In any 
event, because the Veteran's service connection claim is 
being reopened, any notification error with respect to new 
and material evidence under Kent is nonprejudicial.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2005 
letter, whereby he was advised of the provisions relating to 
the VCAA.  Specifically, the RO advised him that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military and VA Medical 
Centers.  The Veteran was also advised in the letters that a 
VA examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
letters informed the Veteran that VA would make reasonable 
efforts to obtain private records or evidence not held by any 
Federal agency necessary to support his claim.  Included with 
the letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete such so that the RO could obtain private 
records on his behalf.  

The January 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]   

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the January 2005 VCAA letter, on page 3.  However, 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.              See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008] removed the provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  With respect to elements (4) and (5), the 
Veteran was provided notice as to degree of disability and 
effective date in a letter from the RO dated December 27, 
2006.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the adjudication of his claim in 
September 2005.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, following the issuance of the December 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran 
testified before the undersigned in August 2009, and has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
testified before the undersigned in August 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
September 2004, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Board is of course aware that the RO reopened the 
Veteran's claim in the above referenced September 2005 rating 
decision and denied the claim on its merits.  However, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a low back disability 
was previously denied in April 1995 and August 1998 rating 
decisions.  The Veteran did not appeal these decisions, and 
they became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

In these decisions, the RO noted that there was no evidence 
of record demonstrating that a current low back disability 
existed, that a disability occurred during military service, 
or that any in-service condition "resulted in chronic 
residual disability."  See the April 1995 RO rating 
decision, page 2; see also the August 1998 rating decision.  
In essence, the RO denied the Veteran's claim because all 
three Hickson elements [current disability, in-service injury 
or disease, and medical nexus] were missing.  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
August 1998] evidence bears directly and substantially upon 
the specific matters under consideration, namely whether 
there is evidence of a current disability, in-service injury 
or disease, and evidence of a medical nexus between the 
Veteran's current disability and military service.         
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim].

The Board finds that recently submitted medical evidence 
demonstrates that the Veteran has a current low back 
disability, namely "moderate degenerative disc changes 
present at L1-2 and L4-5."  See the Veteran's September 2, 
2003 private MRI report.  Additionally, the Veteran has 
submitted treatment records from Dr. J.S., who indicated in 
September 1999 that the Veteran has had "chronic back pain 
since [the] early 1990's," while serving on active duty.  
See the September 21, 1999 treatment report of Dr. J.S.  The 
Veteran has subsequently testified under oath that he hurt 
his back hauling pallets of cargo in service.  See the August 
2009 hearing transcript, page 4.  

For the sole purpose of establishing whether new and material 
evidence has been submitted, the credibility of the Veteran's 
statements and Dr. J.S.'s assessments, although not their 
weight, is presumed.  See Justus, supra.  This new evidence 
relates to the unestablished facts necessary to substantiate 
the Veteran's claim [i.e., current disability, in-service 
injury, and a medical relationship between the Veteran's 
current disability and military service], and present a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2008).  Accordingly, the Board finds that 
there is sufficient new and material evidence to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  In 
particular, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  

For the reasons explained in the REMAND section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To that extent only, the appeal as to that 
issue is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue currently on appeal must be remanded for further 
evidentiary development.  

VA medical opinion

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to the Veteran's reopened low back claim, as 
noted above, the Veteran was diagnosed with "moderate 
degenerative disc changes present at L1-2 and L4-5" in 
September 2003.  See the Veteran's September 2, 2003 private 
MRI report.  

Concerning in-service disease or injury, the Veteran's 
September 17, 1994 separation examination specifically noted 
that the Veteran complained of "recurrent sharp back pain" 
occurring during the previous six to eight months.  As noted 
above, the Veteran's private doctor noted that the Veteran 
has experienced "chronic back pain since [the] early 
1990's."  See the September 21, 1999 treatment report of Dr. 
J.S.

There is no medical nexus evidence in the Veteran's claims 
file specifically indicating that the Veteran's current low 
back disability is related to an in-service disease or 
injury, or ruling out such connection.  This medical question 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  Therefore, the Board finds that a medical 
opinion must be obtained as to the Veteran's claim.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify, to the extent 
possible, any medical treatment he has 
received for his low back disability.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.

2.  VBA should then arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
based upon the entire medical history and 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
low back disability is related to the 
complaints noted at separation from 
service.  If it is more likely that the 
Veteran's current low back disability is 
related to a cause occurring after the 
Veteran's military service, the reviewer 
should indicate as such.  If the reviewing 
professional determines that physical 
examination and/or diagnostic testing of 
the Veteran are necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


